DETAILED ACTION
Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/09/2021 has been entered.
Claims 1-4, 8-14, and 16-20 are pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "a second starting procedure" and "wherein the outlet is located between a first opening for directing the distal end of the first yarn and a second opening for directing the distal end of the second yarn, the first opening being located below the first cutting device and the second opening being located below the second cutting device"; 
In claim 9, there is no antecedent basis in the specification for "the feeder arm including a first dispensing area having a single outlet configured for supplying a first 
In claim 17, there is no antecedent basis in the specification for "a first opening at an end of the feeder", "a second opening at the end of the feeder" and "wherein the outlet is located between the first opening and the second opening such that the pressurized gas flows through the outlet without flowing through either of the first opening or the second opening". 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 8-14 and 16-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the configuration of the starting device including an outlet for directing a pressurized gas is discussed in paragraphs 00006, 0008, 0023-0024, and 0027 and illustrated in Figs. 2, 2A, and 3 to guide a distal end of at least one yarn to a needle of the needle bed during a starting procedure.  However, the original disclosure fails to set forth the claimed features "wherein the outlet is configured to direct a pressurized gas to guide a distal end of the second yarn to a needle of the needle bed during a second starting procedure" and "wherein the outlet is located between a first opening for directing the distal end of the first yarn and a second opening for directing the distal end of the second yarn".  The original specification does not set forth "a second starting procedure".  Further, the original specification does not provide any basis on related structural features of the starting device regarding how the pressurized gas is configured to direct the cut ends of two yarns. Therefore claiming towards the above limitation must be cancelled from the claim, since the claim appears to be new matter.
	Regarding claim 4, the configuration of the starting device including an outlet for directing a pressurized gas to guide a distal end of at least one yarn to a needle of the needle bed during a starting procedure is discussed in paragraphs 00006, 0008, 0023-0024, and 0027 and illustrated in Figs. 2, 2A, and 3. However, the original disclosure fails to set forth the claimed feature "wherein the starting device causes flow of the pressurized gas through the outlet without causing the pressurized gas to move through either of the first opening and the second opening".  The original specification does not provide any basis on related structural features of the starting device regarding how the pressurized gas moves inside the starting device.  Therefore claiming towards the above limitation must be cancelled from the claim, since the claim appears to be new matter.
	Regarding claim 9, the configuration of the starting device including an outlet for directing a pressurized gas to guide a distal end of at least one yarn to a needle of the needle bed during a starting procedure is discussed in paragraphs 00006, 0008, 0023-0024, and 0027 and illustrated in Figs. 2, 2A, and 3. However, the original disclosure fails to set forth the a first dispensing area having a single outlet configured for supplying a first yarn and a second yarn to a needle bed of the knitting machine" and "wherein during the starting procedure, the pressurized gas moves through the outlet without moving through the first opening".  The original specification does not provide any basis on related structural features of the starting device regarding how the pressurized gas moves inside the starting device.  On the contrary, Fig. 3 appears to show that the pressurized gas chamber intersects with the first opening. Therefore claiming towards the above limitation must be cancelled from the claim, since the claim appears to be new matter.
	Regarding claim 17, the configuration of the starting device including an outlet for directing a pressurized gas to guide a distal end of at least one yarn to a needle of the needle bed during a starting procedure is discussed in paragraphs 00006, 0008, 0023-0024, and 0027 and illustrated in Figs. 2, 2A, and 3. However, the original disclosure fails to set forth the claimed feature "wherein the outlet is located between the first opening and the second opening such that the pressurized gas flows through the outlet without flowing through either of the first opening or the second opening".  The original specification does not provide any basis on related structural features of the starting device regarding how the pressurized gas moves inside the starting device.  Therefore claiming towards the above limitation must be cancelled from the claim, since the claim appears to be new matter.
Claims 2-4 and 8 each depend from claim 1; claims 10-14 and 16 each depend from claim 9; and claims 18-20 depend from claim 17.  Therefore, all the above claims are likewise rejected.



Claims 9-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
including a first dispensing area having a single outlet configured for supplying a first yarn and a second yarn to a needle bed of the knitting machine", which renders the claim indefinite.  The claimed concept of the underlined claim language is unclear.  Does the applicant means that the feeder arm having a single outlet, or a first dispensing area having a single outlet?  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, based on the original disclosure, the limitation has been construed to be the feeder arm having a single outlet. 
Claims 10-14 and 16 each depend from claim 9 and are likewise indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roell (US 5,615,562 A) in view of Tenconi (US 3,890,809 A).
Regarding claim 1, Roell discloses a feeder (a feeding device 140; fig. 2; col. 1, ll. 38-34; col. 6, ll. 4-12) for a knitting machine (col. 1, ll. 38-34), the feeder comprising: 
a carrier (guide carriage 110; fig. 2; col. 6, ll. 7-12) configured to secure the feeder to a knitting machine (via guide rail 108; see fig. 2) such that the feeder is movable along an axis with respect to a rail (guide rail 108; fig. 2; col. 6, ll. 7-12) of the knitting machine; 
a feeder arm (thread guide member 146; fig. 2; col. 6, ll. 7-12) extending from the carrier (see fig. 2; col. 6, ll. 7-16), the feeder arm including a dispensing area (feed region 168; fig. 2; 
a first cutting device (cutting/clamping device 164 comprising a first cutting device 128 (as shown in fig. 1); figs. 1-2; col. 5, ll. 8-12; col. 6, ll. 36-41) coupled to the feeder arm (feeder arm 146; fig. 2), wherein the first cutting device includes a cutting edge (a cutting device inherently includes a cutting edge) for cutting the first yarn to disengage an upper portion of the yarn from the needle bed of the knitting machine (figs. 1-2; col. 5, ll. 47-55; col. 6, ll. 57-67); and
a second cutting device (cutting/clamping device 166 comprising a cutting device 128 (as shown in fig. 1); figs. 1-2; col. 5, ll. 8-12; col. 6, ll. 36-41) coupled to the feeder arm (feeder arm 146; fig. 2), wherein the second cutting device includes a second cutting edge (a cutting device inherently includes a cutting edge) for cutting a second yarn (thread 144; fig. 2; col. 6, ll. 30-41) to disengage an upper portion of the second yarn from the needle bed of the knitting machine (figs. 1-2; col. 5, ll. 47-55; col. 6, ll. 57-67).
Roell does not disclose wherein the feeder arm includes an outlet that is at an end of the feeder arm, the outlet being configured to direct a pressurized gas to guide a distal end of the first yarn to a needle of the needle bed during a starting procedure, wherein the outlet is configured to direct a pressurized gas to guide a distal end of the second yarn to a needle of the needle bed during a second starting procedure, and wherein the outlet is located between a first opening for directing the distal end of the first yarn and a second opening for directing the distal end of the second yarn, the first opening being located below the first cutting device and the second opening being located below the second cutting device.  However, Tenconi teaches wherein a feeder arm (a distal end portion of feeder 3; figs. 2, 4; col. 3, ll. 37-50) includes an outlet (an outlet of a central passage 8; see annotated fig. 4; col. 3, ll. 37-50) that is at an end of the feeder arm (at an end in the immediate proximity of needles; see fig. 2 and annotated 4; col. 3, ll. 37-50), the outlet being configured to direct a pressurized gas (pressured gas flowing 
Regarding claim 2, Roell and Tenconi, in combination, disclose the feeder of claim 1, and Roell further discloses the feeder further comprising a gripping device (cutting/clamping device 164 comprising a lower clamping device as shown as item 126 in fig. 1; fig. 1; col. 5, ll. 8-12; col. 6, ll. 36-41) coupled to the feeder arm (feeder arm 146; see fig. 2; col. 6, ll. 57-67) for gripping a distal end of the first yarn when the first yarn is cut by the cutting device (figs. 1-2; col. 5, ll. 47-51; col. 6, ll. 36-41).
Regarding claim 3, Roell and Tenconi, in combination, disclose the feeder of claim 2, and Roell further discloses wherein the gripping device is configured to be disengaged with the first yarn when the first yarn is being dispensed to the needle bed by the dispensing area of the feeder arm (lower clamping device 126 is released when feeding a yarn to a needle bed from the dispensing area; fig. 1; col. 5, ll. 22-32; col. 6, ll. 58-67).
Regarding claim 4, Roell and Tenconi, in combination, disclose the feeder of claim 1, and Roell further discloses the feeder further comprising a starting device (first clamping device 122; fig. 1; col. 5, ll. 22-32; col. 6, ll. 58-67) configured to engage a distal end the first yarn with the needle bed (moving down to push the yarn (the distal end) towards the needle bed; fig. 1; col. 5, ll. 22-32).  
Roell does not disclose wherein the starting device causes flow of the pressurized gas through the outlet without causing the pressurized gas to move through either of the first opening and the second opening.  However, Tenconi teaches wherein a starting device causes flow of a pressurized gas (a source of air under pressure is supplied to tube 11 by a device, that is, a starting device; col. 3, ll. 43-46; col. 4, ll. 43-48) through the outlet (see annotated fig. 4; col. 3, ll. 34-50) without causing the pressurized gas to move through either of the first opening 
Regarding claim 8, Roell and Tenconi, in combination, disclose the feeder of claim 7, and Roell further discloses the feeder further comprising a second gripping device (cutting/clamping device 166 comprising a lower clamping device as shown as item 126 in fig. 1; fig. 1; col. 5, ll. 8-12; col. 6, ll. 36-41) adjacent to the second cutting device for engaging the second yarn when the second yarn is cut (figs. 1-2; col. 5, ll. 47-51; col. 6, ll. 36-41).
Regarding claim 9, Roell discloses a feeder (a feeding device 140; fig. 2; col. 1, ll. 38-34; col. 6, ll. 4-12) for a knitting machine (col. 1, ll. 38-34), the feeder comprising: 
a carrier (guide carriage 110; fig. 2; col. 6, ll. 7-12) configured to secure the feeder to a knitting machine (via guide rail 108; see fig. 2)  such that the feeder is movable along an axis with respect to a rail (guide rail 108; fig. 2; col. 6, ll. 7-12) of the knitting machine; and 
a feeder arm (thread guide member 146; fig. 2; col. 6, ll. 7-12) extending from the carrier (see fig. 2; col. 6, ll. 7-16), the feeder arm including a first dispensing area (encompassing feed regions 168, 170; fig. 2; col. 6, ll. 30-41) configured for supplying a first yarn and a second yarn (first thread 142 and second thread 144; fig. 2; col. 6, ll. 36-41) to a needle bed of the knitting machine (needle bed 100; fig. 2; col. 6, ll. 24-41); and 

Roell does not disclose wherein the feeder arm having a single outlet at an end of the feeder arm, the outlet being configured to direct a pressurized gas to guide a distal end of the first yarn and the second yarn to a needle of the needle bed during a starting procedure, and wherein the outlet is located between a first opening and a second opening, the first opening being located below the first cutting device and the second opening being located below the second cutting device, and wherein during the starting procedure, the pressurized gas moves through the outlet without moving through the first opening.  However, Tenconi teaches wherein a feeder arm (a distal end portion of feeder 3; figs. 2, 4; col. 3, ll. 37-50) includes a single outlet (an outlet of a central passage 8, which is a single outlet; see annotated fig. 4; col. 3, ll. 37-50) that is at an end of the feeder arm (at an end in the immediate proximity of needles; see fig. 2 and annotated fig. 4; col. 3, ll. 37-50), the outlet being configured to direct a pressurized gas (pressured gas flowing through a plurality of passages 8, including the central passage; fig. 5 and annotated fig. 4; col. 3, ll. 37-50) to guide a distal end of a first yarn (a first yarn 13 in a first passage 8 next to the central passage, wherein the pressurized gas pushing the hanging end 13a away from the central outlet; fig. 5 and annotated fig. 4; col. 3, ll. 37-50; col. 4, ll. 1-8) and a second yarn (the pressurized gas from the central outlet works the same way as addressed above to another yarn 13 from another passage 8; annotated fig. 4; col. 3, ll. 37-50) to a needle of a needle bed during a starting procedure (figs. 2, 4-5; col. 4, ll. 1-15), and wherein the outlet is located between a first opening and a second opening (see annotated fig. 4), the first opening 
Regarding claim 10, Roell and Tenconi, in combination, disclose the feeder of claim 9, and Roell further discloses wherein the feeder comprises the first cutting device (cutting/clamping device 164 comprising a cutting device 128 (as shown in fig. 1); figs. 1-2; col. 5, ll. 8-12; col. 6, ll. 36-41) coupled to the feeder arm (feeder arm 146; fig. 2), wherein the first 
Regarding claim 11, Roell and Tenconi, in combination, disclose the feeder of claim 10, and Roell further discloses the feeder further comprising a first gripping device (cutting/clamping device 164 comprising a lower clamping device as shown as item 126 in fig. 1; fig. 1; col. 5, ll. 8-12; col. 6, ll. 36-41) coupled to the feeder arm (feeder arm 146; see fig. 2; col. 6, ll. 57-67) for gripping a distal end of the first yarn when the first yarn is cut by the first cutting device (figs. 1-2; col. 5, ll. 47-51; col. 6, ll. 36-41).
Regarding claim 12, Roell and Tenconi, in combination, disclose the feeder of claim 11, and Roell further discloses the feeder further comprising a second gripping device (cutting/clamping device 166 comprising a lower clamping device as shown as item 126 in fig. 1; fig. 1; col. 5, ll. 8-12; col. 6, ll. 36-41) coupled to the feeder arm (feeder arm 146; see fig. 2; col. 6, ll. 57-67) for gripping a distal end of the second yarn when the second yarn is cut by the second cutting device (figs. 1-2; col. 5, ll. 47-51; col. 6, ll. 36-41).
Regarding claim 13, Roell and Tenconi, in combination, disclose the feeder of claim 11, and Roell further discloses wherein the first gripping device is configured to be disengaged with the first yarn when the first yarn is being dispensed (lower clamping device 126 is released when feeding a yarn to a needle bed; fig. 1; col. 5, ll. 22-32; col. 6, ll. 58-67).
Regarding claim 14, Roell and Tenconi, in combination, disclose the feeder of claim 9, and Roell further discloses the feeder further comprising a starting device (first clamping device 122; fig. 1; col. 5, ll. 22-32; col. 6, ll. 58-67) configured to engage a distal end of at least one of the first yarn and the second yarn with the needle bed (moving down to push the yarn (the distal end) towards the needle bed; fig. 1; col. 5, ll. 22-32).
 teaches wherein a startinq device causes flow of a pressurized gas (a source of air under pressure is supplied to tube 11 by a device, that is, a starting device; col. 3, ll. 43-46; col. 4, ll. 43-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the feeder as disclosed by Roell, with wherein a startinq device causes flow of a pressurized gas, as taught by Tenconi, in order to provide additional means to accurately feed a yarn to a certain location of a needle bed.


Regarding claim 16, Roell and Tenconi, in combination, disclose the feeder of claim 9, and Roell further discloses wherein the feeder comprises a first cutting device (cutting/clamping device 164 comprising a cutting device 128 (as shown in fig. 1); figs. 1-2; col. 5, ll. 8-12; col. 6, ll. 36-41) that is actuated through movement of an actuation arm (feeder arm 146 comprising is movable by means of a swivel joint 154 and axial guide 152; fig. 2; col. 6, ll. 16-24) coupled to the carrier (guide carriage 110; fig. 2).
Regarding claim 17, Roell discloses a method (an operation method of a knitting machine in the context of structures of a feeding device; fig. 2; col. 6, ll. 4-67), the method comprising: 
knitting with a first yarn (knitting with thread 142; fig. 2; col. 6, ll. 36-41) with a feeder (a feeding device 140; fig. 2; col. 1, ll. 38-34; col. 6, ll. 4-12); 
cutting the first yarn with a first cutting device (cutting thread 142 using a cutting/clamping device 164 comprising a cutting device 128 (as shown in fig. 1); figs. 1-2; col. 5, ll. 8-12; col. 6, ll. 36-41), the first cutting device being coupled to an arm (thread guide member 146; fig. 2; col. 6, ll. 7-12) of the feeder; 
gripping the first yarn with a first gripping device (gripping thread 142 using cutting/clamping device 164 comprising a lower clamping device as shown as item 126 in fig. 1; 
knitting with a second yarn (knitting with thread 144; fig. 2; col. 6, ll. 30-41) with the feeder (see fig. 2).
Roell does not disclose wherein the first yarn moves through a first opening at an end of the feeder, the second yarn moves through a second opening at the end of the feeder; and wherein the feeder arm includes an outlet that is at an end of the feeder arm, the outlet being configured to direct a pressurized gas to guide a distal end of the first yarn and a second yarn to a needle of the needle bed during a starting procedure, and wherein the outlet is located between the first opening and the second opening such that the pressurized gas flows through the outlet without flowing through either of the first opening or the second opening.  However, Tenconi teaches wherein feeder comprises a feeder arm (a distal end portion of feeder 3; figs. 2, 5; col. 3, ll. 37-50), wherein a first yarn (a first yarn 13 from a passage 8 next to the central passage; annotated fig. 4; col. 3, ll. 37-50) moves through a first opening at an end of the feeder (see annotated fig. 4; col. 3, ll. 37-50), a second yarn (a second yarn 13 from second passage 8 next to the central passage; annotated fig. 4; col. 3, ll. 37-50) moves through a second opening at the end of the feeder (see annotated fig. 4; col. 3, ll. 37-50); and wherein the feeder arm includes an outlet (an outlet of a central passage 8; see annotated fig. 4; col. 3, ll. 37-50) that is at an end of the feeder arm (at an end in the immediate proximity of needles; see fig. 2 and annotated fig. 4; col. 3, ll. 37-50), the outlet being configured to direct a pressurized gas (pressured gas flowing through a plurality of passages 8, including the central passage; fig. 5 and annotated fig. 4; col. 3, ll. 37-50) to guide a distal end of the first yarn and the second yarn (gas flow from central passage 8 pushes the distal ends of the first yarn and the second yarn away from the central outlet; see annotated fig. 4) to a needle of the needle bed during a starting procedure (air from the central passage 8 contributes to guiding the first yarn 13 to a needle; figs. 2, 4-5; col. 4, ll. 1-15), and wherein the outlet is located between the first opening 
Regarding claim 18, Roell and Tenconi, in combination, disclose the method of claim 17, and Roell further discloses the method further comprising:  
cutting the second yarn with a second cutting device (cutting thread 144 using a cutting/clamping device 166 comprising a cutting device 128 (as shown in fig. 1); figs. 1-2; col. 5, ll. 8-12; col. 6, ll. 36-41) coupled to the arm of the feeder (thread guide member 146; fig. 2; col. 6, ll. 7-12); 
gripping the second yarn with a second gripping device (gripping thread 144 using cutting/clamping device 166 comprising a lower clamping device as shown as item 126 in fig. 1; 
again knitting with the first yarn (knitting with thread 142; fig. 2) with the feeder (feeding device 140; fig. 2).
Regarding claim 19, Roell and Tenconi, in combination, disclose the method of claim 17, and Roell further discloses the method further comprising the step of engaging the second yarn with a needle bed using a starting device prior to knitting with the second yarn (first clamping device 122 moving down to push each yarn towards the needle bed before knitting with the yarn; fig. 1; col. 5, ll. 22-32; col. 6, ll. 58-67).
Regarding claim 20, Roell discloses the method of claim 19, but does not disclose wherein engaging the second yarn with the needle bed includes releasing the pressurized gas to guide the second yarn to the needle bed.  However, Tenconi teaches wherein engaging a yarn with a needle bed includes releasing a pressurized gas to guide the yarn to the needle bed (figs. 2, 5; col. 3, ll. 37-50; col. 4, ll. 1-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the feeder as disclosed by Roell, with wherein engaging a yarn with a needle bed includes releasing a pressurized gas to guide the yarn to the needle bed, as taught by Tenconi, in order to provide additional means to accurately feed a yarn to a certain location of a needle bed.

    PNG
    media_image1.png
    500
    657
    media_image1.png
    Greyscale

Annotated Fig. 4 from US 3,890,809 A


Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
	For further clarification, in response to Applicant's argument that no "outlet" used in Tenconi is between two yarn-feeding openings and also used to provide gas for initiating knitting of yarns fed through those same two yarn feeding openings, it is noted that the outlet of a central passage is located between two yarn-feeding passages (openings) and also provides 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732




/DANNY WORRELL/Primary Examiner, Art Unit 3732